DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Nikolai on 5/218/2021.
The application has been amended as follows: 
Amendment to the claims:


-- 1. A joint fixing structure of a hand-held power tool, the hand-held power tool comprising a main body and a tool head, the main body being connected to the tool head through a flexible transmission shaft, the tool head being pivotable relative to the main body, the joint fixing structure comprising:
a plurality of annular grooves, disposed on a spherical seat of the tool head;
a fixing base embedded in the main body, the fixing base having a receiving room for receiving the spherical seat, the spherical seat being pivotable in the receiving room; two opposite sides of the fixing base being provided with through holes, the through holes being provided with balls movable in the through holes;
aligned in position to the balls; an outer peripheral surface of the C-shaped ring being provided with protrusions aligned in position to the press portions, one side of each of the protrusions having a first bevel, the protrusions being arranged symmetrically relative to a center of the C-shaped ring;
a control ring, having an outer annular surface in a circular shape, the control ring having an inner annular surface surrounding the outer peripheral surface of the C-shaped ring; the inner annular surface having two opposite recesses, one side of each of the recesses having a second bevel associated with the first bevel; the control ring being operated to rotate relative to the C- shaped ring between an unlocked position and a locked position; wherein when the control ring is rotated to the unlocked position, the recesses aligned in position to the protrusions, the protrusions of the C-shaped ring go into the recesses freely, and the press portions do not push the balls so that the tool head can be pivoted relative to the main body freely; wherein when the control ring is rotated to the locked position, the protrusions are moved out of the recesses and pushed by the inner annular surface of the control ring, the C-shaped ring is deformed inwardly with the press portions to push the balls, and the balls are pressed against the annular grooves of the spherical seat to retain the tool head.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches a joint fixing structure. However, the prior art of record have failed to 
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631